


 

AMENDMENT NO. 4

TO

EMPLOYMENT AGREEMENT

This AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT executed this 6th day of December,
2007 by and between Proliance International, Inc. (formerly known as Transpro,
Inc.), a Delaware corporation (the “Company”) and Charles E. Johnson (the
“Employee”)

W I T N E S S E T H:

WHEREAS, the Company and the Employee are parties to an Employment Agreement
dated as of March 12, 2001, and amended as of October 28, 2004, May 4, 2006 and
March 26, 2007 (collectively, the “Agreement”) under which the Company retained
the Employee to serve as President and Chief Executive Officer of the Company;
and

WHEREAS, in light of changes to the law, including the issuance of final
regulations relating to Internal Revenue Code §409A, the Company and the
Employee wish to further amend the Agreement to revise certain provisions
relating to deferred compensation.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and the Employee hereby agree as follows:

1. Section 11(b) of the Agreement is hereby deleted in its entirety and shall
now read as follows:

“(b) Termination by Employee for Good Reason. The Employee may terminate his
employment and the Term of Employment in the event of Good Reason. Good Reason
shall mean one of the following conditions arising without the Employee’s
consent:

(i) a material reduction in the Employee’s base compensation (excluding an
across-the-board reduction affecting all members of senior management);

(ii) a material reduction of the Employee’s duties and significant
responsibilities (not including reasonable changes in title or in corporate
structure);

(iii) a material breach of this Agreement by the Company;

(iv) the relocation of the Employee’s place of work employment more than
thirty-five (35) miles from its present location;

 

 

 

--------------------------------------------------------------------------------






(v) the Company’s failure to renew this Agreement for any reason other than for
Serious Cause or the death or Disability of the Employee;

provided, in each case, that a prior written notice specifying the condition
shall be provided to the Company in accordance with Section 21 within ninety
(90) after the initial existence of the condition, and an opportunity to cure
such condition (if curable) shall be afforded the Company. Good Reason shall
exist only if the Company shall fail to cure such condition within 31 days after
its receipt of such prior written notice.”

2. Section 11(e) of the Agreement, as amended, is hereby deleted in its entirety
and shall now read as follows:

“(e) Effect of Termination Without Serious Cause or With Good Reason. If (i) the
Company terminates the Term of Employment and the Employee’s employment herein
without Serious Cause and under circumstances which constitute a Separation from
Service (as defined in the Proliance International, Inc. Supplemental Executive
Retirement Plan), or (ii) the Employee terminates the Term of Employment and his
employment hereunder for Good Reason and under circumstances which constitute a
Separation from Service within one year following the initial existence of the
condition constituting the basis for the termination for Good Reason, the
Employee will be eligible for severance benefits (including certain health and
welfare benefits) in accordance with the terms of the Proliance International,
Inc. Supplemental Executive Retirement Plan. In addition, the Employee will be
entitled to prompt payment of (1) any accrued but unpaid salary and vacation,
(2) any earned but unpaid bonus from a prior fiscal year (subject, if
applicable, to the terms of any deferred compensation arrangements), and (3)
reimbursement of business expenses incurred prior to the date of termination.”

3. Section 12(a) of the Agreement, as amended, is hereby deleted in its entirety
and shall now read as follows:

“(a) Effect of Termination. If within the period commencing on the date that a
Change of Control is formally proposed to the Company’s Board of Directors and
ending on the second anniversary of the date on which such Change of Control
occurs (i) the employment of the Employee is terminated by the Company (or
successor thereto) without Serious Cause and under circumstances which
constitute a Separation from Service or (ii) the Employee terminates employment
with the Company (or successor thereto) for Good Reason and under circumstances
which constitute a Separation from Service within one year following the initial
existence of the condition constituting the basis for the termination for Good
Reason, then the Employee will be entitled to receive, in lieu of the benefits
described in Section 11: (1) any accrued but unpaid salary and vacation, (2)
severance benefits (including health and welfare benefits) in accordance with
the terms of the Proliance International, Inc. Supplemental Executive Retirement
Plan, (3) any earned but unpaid bonus from a prior fiscal year (subject, if
applicable, to the terms of any deferred compensation arrangements), (4)
reimbursement of business expenses incurred prior to the date of termination and
(5) immediate vesting in, and the

 

-2-

 

--------------------------------------------------------------------------------






right to exercise, each outstanding stock option or restricted stock grant held
by the Employee on the date of termination of the Employee’s employment.

If any portion of the payments which the Employee has the right to receive from
the Company, or any affiliated entity or successor, hereunder would constitute
“excess parachute payments” (as defined in Section 280G of the Internal Revenue
Code) subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code, such excess parachute payments shall be reduced to the largest amount that
will result in no portion of such excess parachute payments being subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code.

The Employee will not be entitled to any benefits or other entitlements under
this section unless a Change of Control actually occurs.”

4. Section 12(b) of the Agreement, as amended, is hereby deleted in its entirety
and shall now read as follows:

“(b) Change of Control. “Change of Control” shall mean a Change of Control as
defined in the Proliance International, Inc. Supplemental Executive Retirement
Plan.”

5. The foregoing amendments shall be deemed to be effective as of January 1,
2008. Except as expressly amended hereby, the Agreement remains unchanged and in
full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 4 on the
year and date first above written.

 

 

 

PROLIANCE INTERNATIONAL, INC.



 


By: 

/s/ Barry R. Banducci

 

 

Name: Barry R. Banducci

 

 

Title: Chairman of the Board

 

 

 

 



 

By: 

/s/ Charles E. Johnson

 

 

Charles E. Johnson

 

 

-3-

 

--------------------------------------------------------------------------------